

	

		II

		109th CONGRESS

		2d Session

		S. 2383

		IN THE SENATE OF THE UNITED STATES

		

			March 7, 2006

			Mr. Baucus introduced

			 the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Safe, Accountable, Flexible, Efficient

		  Transportation Equity Act: A Legacy for Users to make a technical

		  correction.

	

	

		1.Contract authority

			(a)In

			 generalSection 1940 of the Safe, Accountable, Flexible,

			 Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59; 119

			 Stat. 1511) is amended by adding at the end the following:

				

					(c)Contract

				authorityFunds made available to carry out this section shall be

				available for obligation in the same manner as if the funds were apportioned

				under chapter 1 of title 23, United States

				Code.

					.

			(b)RecisionOf

			 the unobligated balances of funds apportioned to States under chapter 1 of

			 title 23, United States Code, $50,000,000 is rescinded.

			

